Citation Nr: 1232107	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  12-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to July 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his wife testified before the undersigned Veterans Law Judge in August 2012.  A transcript of those proceedings is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from his active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he has hearing loss related to his active service.  Specifically, he asserts that he was stationed at the Point Mugu Naval base in California, where missile testing was routinely conducted.  The Veteran stated that in the course of testing the missiles, airplanes were constantly taking off and landing.  The Veteran testified that he was stationed directly beside the airfield, which was extremely noisy.  

The Veteran has further testified that his hearing difficulties began during his military service and have continued since that time.  He also stated that following his discharge from the military, he took a job in construction because it did not matter whether or not he could hear well.  The Veteran's wife provided testimony that she met the Veteran shortly after his discharge from service, and that from that time and on forward, the Veteran had hearing difficulties.  

Service treatment records are negative for any complaints of hearing loss during active service.  Whisper voice tests on enlistment and separation examinations show hearing was 15/15.  The service treatment records do not contain any audiograms.

Post service treatment records show hearing loss that clearly meets the regulatory threshold under 38 C.F.R. § 3.385.  The March 2011 VA audiological examination revealed puretone thresholds at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
70
90
LEFT
55
60
75
75
85

Speech discrimination was 76 percent bilaterally.  The examiner provided diagnoses of severe to profound sensorineural hearing loss, bilaterally, and tinnitus.  

Following the examination, the examiner provided an opinion that the Veteran's tinnitus was at least as likely related to the Veteran's military noise exposure.  The examiner also opined, however, that there was not enough evidence to suggest the hearing loss was the result of noise exposure during service, but rather the assumption was that the hearing loss was caused by working in construction post-military service. 

As a result of the examiner's opinions, a May 2011 rating decision granted service connection for tinnitus, thus conceding in-service noise exposure.  That rating decision also deferred the issue of entitlement to service connection for hearing loss in order to have the VA examiner clarify her opinion regarding the hearing loss.

Specifically, the examiner was asked to provide an addendum to the March 2011 examination: (1) considering the fact that whisper voice tests were unreliable to show a significant threshold shift in terms of hearing acuity and without the benefit of audiograms it would be difficult to determine the onset of hearing loss; and (2) explaining why the examiner had previously opined that the Veteran's tinnitus was at least as likely as not related to active service based on his statements, but that there was not enough evidence of military noise exposure to suggest that hearing loss was caused by the same reported noise exposure. 

 In a June 2011 addendum, the examiner noted that whisper voice tests are unreliable for the detection of high frequency hearing loss.  However, despite the Veteran's contentions that he was stationed near the loud airstrip with planes taking off and landing (the conceded noise exposure that was the basis of the grant of service connection for tinnitus), the examiner specifically found that because the Veteran's military job did not involve noise exposure, and that there was no evidence that the Veteran had any direct contact with noise exposure.

Another addendum was requested, and in January 2012, the examiner again opined that her previous opinions regarding the etiology of the Veteran's hearing loss remained the same.  Her rationale was that the Veteran's military job was "to play sports and schedule athletic events which have not been known to cause hearing loss."


In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  Although, the VA examiner provided opinions against the Veteran's claim that his hearing loss was the result of noise exposure during active service, the examiner's opinions are contradictory at best.  

Specifically, the examiner conceded military noise exposure with respect to the Veteran's tinnitus but proceeded to state in her June 2011 addendum, that there was no evidence of direct contact with any noise during military service.  Additionally, the examiner did not adequately consider the Veteran's statements that his hearing loss began during active service, particularly given the unreliability of whisper voice tests to show any significant threshold shift in hearing.  The examiner also failed to sufficiently clarify her previous opinion that tinnitus was at least as likely as not related to military noise exposure but the hearing loss was more likely due to post-military construction noise.  Finally, in her January 2012 opinion, the examiner completely dismissed the Veteran's previous and consistent statements regarding military noise exposure.

Furthermore, the statements of the Veteran and his wife indicate that since the Veteran's discharge from active service, he had hearing loss that has worsened over the years.  The Board has found the statements of this Veteran and his wife to be credible regarding the continuity of his hearing loss since his discharge from service.  

Essentially, the Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from his active service.  Thus, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for the bilateral hearing loss disability.

(Continued on next page.) 






ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


